UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September 30, 2013 COMMISSION FILE NUMBER 001-35850 MICRONET ENERTEC TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 27-0016420 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 Kinderkamack Road, Emerson, New Jersey (Address of principal executive offices) (Zip Code) (201) 225-0190 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of November [13], 2013, there were 5,831,246 issued and outstanding shares of the Registrant’s Common Stock, $0.001 par value. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 23 Item 4. Controls and Procedures. 23 PART II - OTHER INFORMATION Item 6. Exhibits. 24 SIGNATURES 25 EXHIBIT INDEX 26 i PART I - FINANCIAL INFORMATION Item 1. Financial Statements. MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share and Par Value Data) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade account receivables, net Inventories Derivative asset - call options Other account receivable Total current assets Property, and equipment, net Intangible assets and others, net Long term deposit 46 43 Total long term assets Total assets $ $ September 30, December 31, (Unaudited) LIABILITIES AND EQUITY Short term bank credit and current portion of long term bank loans $ $ Current portion of long term notes and convertible debenture, net of discount Trade account payables Other account payables Derivative liabilities - put option 4 73 Total current liabilities Long term loans from banks and others Long term notes, net of discount - Accrued severance pay, net Deferred tax liabilities, net 60 Total long term liabilities Stockholders’ Equity: Preferred stock; $.001 par value, 5,000,000 shares authorized, none issued and outstanding Common stock; $.001 par value, 100,000,000 shares authorized, 5,831,246 shares issued and outstanding as of September 30, 2013, 3,241,500 shares issued and outstanding as of December 31, 2012 6 3 Additional paid in capital Accumulated other comprehensive income Retained earnings Micronet Enertec stockholders equity Non-controlling interests Total equity Total liabilities and equity $ $ 2 MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Share and Earnings Per Share Data) (Unaudited) Nine months ended September 30, Three months ended September 30, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Amortization of intangible assets 31 93 31 Total operating expenses Income (loss) from operations ) Financialexpenses, net ) Gain on bargain purchase - - Other income - 4 - ) Income before provision for income taxes Taxes on income ) ) Share in profit of affiliated company - 41 - 58 Net income Net income (loss) attributable to non-controlling interests ) ) Net Income (loss) attributable to Micronet Enertec ) 78 (*) Income (loss) per share attributable to Micronet Enertec: Basic and diluted $ ) $ $ $ Weighted average common shares outstanding: Basic and diluted (*) Giving retrospective effect to the reverse split 3 NET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands) (Unaudited) Nine months ended September 30, Three months ended September 30, Net income $ Other comprehensive income net of tax: Currency translation adjustment attributable to the non-controlling interests Currency translation adjustment attributable to Micronet Enertec ) Total comprehensive income Comprehensive loss attributable to the non-controlling interests ) Comprehensive income attributable to Micronet Enertec 4 MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Marketable securities ) - Change in fair value of derivatives, net Share in loss of affiliated company - ) Gain on bargain purchase ) Change in deferred taxes, net ) ) Accrued interests on bank loans ) Amortization of discount of long term notes and convertible debenture,net Stock based compensation 13 - Changes in operating assets and liabilities : Decrease (increase)in trade account receivables ) Decrease in inventories Decreasein accrued severance pay, net ) ) Increase (decrease)in other account receivables ) 34 Decrease in trade account payables ) ) Increase (decrease) in other account payables ) Net cash provided by operating activities $ $ 5 MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Nine months ended September 30, CASH FLOWS FROM INVESTING ACTIVITIES: Change in long term deposit and restricted cash $ - $ ) Purchase of property and equipment ) ) Marketable securities ) ) Acquisition of newly-consolidated subsidiary, net of cash acquired - Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Short term bank credit Repayment of bank loan ) - Issuance (Payment) of notes ) Issuance of shares and warrants Acquisition of non-controlling interest ) - Exercise of call option over non-controlling interest ) - Dividend paid to non-controlling interest ) - Net cash provided by financing activities NET CASH INCREASEIN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD TRANSLATION ADJUSTMENT ON CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ APPENDIX A –NON-CASH ACTIVITIES: Nine months ended September 30, Issuance costs $ - 6 MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (In Thousands, Except Per Share Values) (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS A.Overview Micronet Enertec Technologies, Inc. (formerly known as Lapis Technologies, Inc.) is.), a Delaware corporation that was formed on January 31, 2002 ( “Micronet Enertec”, "we" or the “Company”). On March 14, 2013, we changed our corporate name from Lapis Technologies, Inc. to Micronet Enertec Technologies, Inc. We operate through two Israel-based subsidiaries, wholly-owned Enertec Systems 2001 Ltd (“Enertec Systems”) and approximately 54.06% owned Micronet Ltd (“Micronet”), which we control. Micronet is an Israeli publicly traded company on the Tel Aviv Stock Exchange (“TASE”) and operates in the growing commercial Mobile Resource Management, or MRM market.Micronet designs, develops, manufactures and sells rugged mobile computing devices that provide fleet operators and field workforces with computing solutions in challenging work environments. Micronet’s vehicle cabin installed and portable tablets increase workforce productivity and enhance corporate efficiency by offering computing power and communication capabilities that provide fleet operators with visibility into vehicle location, fuel usage, speed and mileage.Micronet’s customers consist primarily of application service providers (“ASPs”) and solution providers specializing in the MRM market. Enertec Systems operates in the Defense and Aerospace markets and designs, develops, manufactures and supplies various customized military computer-based systems, simulators, automatic test equipment and electronic instruments. Enertec Systems’ solutions and systems are designed according to major aerospace integrators’ requirements and are integrated by them into critical systems such as command and control, missile fire control, maintenance of military aircraft and missiles for use by the Israeli Air Force and Navy and by foreign defense entities. B.Micronet Acquisition On September 7, 2012, we, through our wholly-owned subsidiary Enertec Electronics Ltd., an Israeli corporation (“Enertec Electronics”), acquired from three Israeli individuals who collectively were the former controlling shareholders of Micronet (the “Sellers”), 47.5% of the issued and outstanding shares of Micronet (to the date of the closing) Acquisition pursuant to a stock purchase agreement (the “Agreement”). Pursuant toa partial exercise of certain options granted to us under the Agreement, we currently own approximately 54.06% of the outstanding ordinary shares of Micronet. As a result of the consummation of the Micronet acquisition (the “Acquisition”), we have become the largest shareholder of Micronet and the legal controlling entity due to our ability to nominate the majority of the members of Micronet’s board of directors, which gives us control of Micronet’s operations. Pursuant to the terms of the Agreement, we acquired 8,256,000 ordinary shares of Micronet for 17,300 NIS (approximately $4,300), divided pro rata among the Sellers.The Acquisition was financed partly using our own resources and partly by means of a loan from UTA Capital LLC (see reference to Note 7). The Agreement also includes two call options granted to Micronet Enertec (via Enertec Electronics) and a put option granted to the Sellers. Pursuant to the initial call option, we were entitled to purchase from the Sellers, during the period beginning on the closing of the transaction and ending 11 months thereafter, up to additional 996,000 ordinary shares of Micronet (representing to the date of the closing of the Acquisition 5.49% of Micronet’s issued and outstanding shares) for a price of 2.1 NIS (approximately $0.59 per share on September 30, 2013) per share as adjusted based on the Israeli consumers index.Under the second call option, we are entitled to purchase from the Sellers up to additional 1,200,000 ordinary shares of Micronet(representing to the date of the closing of the Acquisition 6.62% of Micronet’s issued and outstanding shares). The second call option is exercisable for period beginning on the first anniversary of the closing of the transaction and ending 21 months thereafter- for a price of 2.1 NIS per share as adjusted based on the Israeli consumers index (approximately $0.59 per share at September 30, 2013) plus 25% of Micronet’s 2012 gross profit per share based on Micronet’s issued and outstanding shares as of December 31, 2012, up to maximum of 18,850,000 shares, but in any event such price per share shall not exceed 3 NIS (approximately $0.848 per share at September 30, 2013).As further set hereunder, we have exercised in full the initial call option for the purchase of 996,000 ordinary shares of Micronet. 7 Pursuant to the put option granted to the Sellers, the Sellers can cause the sale of up to an additional 1,000,002 ordinary shares constituting to the date of the closing of the Acquisition 5.73% of Micronet’s issued and outstanding shares for a price of 2.2 NIS per share (approximately $0.62 per share at September 30, 2013) as adjusted based on the Israeli customers index. The put option is exercisablefor a period beginning on the first anniversary of the closing of the transaction and ending within 22 months thereafter. Micronet’s results of operations and balance sheet have been included in our consolidated reports since September 7, 2012 (the “Closing Date”). Acquisition costs amounting to $65 were charged to general and administrative expenses. The purchase consideration was allocated to the tangible assets and intangible assets acquired and liabilities assumed based on their estimated fair values on the acquisition date. The fair value assigned to identifiable intangible assets acquired has been determined by using valuation methods that discount expected future cash flows to present value using estimates and assumptions determined by management. The Company determined that the fair values of net assets acquired exceeded the purchase price by $4,623, which was recorded as a bargain purchase gain, and is shown as separate non-operating income. The gain is not taxable income for tax purposes. The gain was largely determined by the following reasons: · Micronet is a publicly-traded company on the TASE. The purchase price takes into consideration the average price per Micronet share for the 12-month period prior to the Closing Date. The average price per Micronet share for the 12-month period prior to the Closing Date was approximately 2.2 NIS, whereas the purchase price was 2.1 NIS. · In addition to the cash consideration paid in the transaction described above, additional consideration for the Sellers is attributable to their expectation that the new controlling shareholders of Micronet together with the management team, will be able to use their experience, abilities and expertise to increase Micronet’s value and thereby increase the value of the remaining shares held by the Sellers. Accordingly, the transaction was structured so that the Sellers continue to be stockholders of Micronet. The Sellers held as of the date of the closing of the Acquisition approximately 30% of the Micronet's outstanding share capital following the Acquisition. · Approximately 40% of the gain is created following the technical measurement of non-controlling interest at fair value which is much lower than the non-controlling interests’ proportionate share of identifiable net assets. 8 Purchased identifiable intangible assets are amortized on a straight-line basis over their respective useful lives. The table set forth below summarizes the fair value of assets acquired and liabilities assumed and resulting gain on bargain purchase. Current assets $ Derivative asset - call options Property, plant and equipment, net Other non-current assets Identifiable intangible assets: Customer relations Backlog Technology Total assets acquired Current liabilities Derivative liability - put option Convertible notes Long-term liabilities, including deferred taxes liability Total liabilities assumed Non-controlling interest Employees stock options (non-controlling interest) Gain on bargain purchase Net assets acquired $ The consideration of the Acquisition was attributed to net assets acquired and liabilities assumed based on their fair value. Upon a purchase price allocation, an amount of $330 was allocated to technology and to be amortized over a 5-year period, an amount of $918 was allocated to estimated fair value of the customers relation intangible assets to be amortized over a 3-year period, and an amount of $712 was allocated to backlog which is being amortized over its estimated useful life - up to 0.5 years.In addition, the value of employees stock options was recorded at fair value upon Acquisition and amounted to $635, as these employees stock options were fully vested they were classified upon Acquisition as part of the non-controlling interest.The call and put options between the Company and the Sellers were measured at fair value as part of the Acquisition and amounted to $404 and $163, respectively.They will be marked to market each reporting period. An amount of $1,171 was allocated to the fair value of inventory that will be realized in up to 4 months.The non-controlling interests were calculated based on the market price of Micronet’s share at the Acquisition date. On November 14, 2012 and on May 28, 2013, the Company, via Enertec Electronics, exercised its right pursuant to the initial call option granted under the Agreement and acquired for a total consideration of $ 558additional 996,000 ordinary shares of Micronet increasing our ownership, as a result as a result thereof,to 51% of the issued and outstanding shares of Micronet.On August 18, 2013 the Company purchased additional 600,000 ordinary shares of Micronet in consideration of $ 676. As a result, the company increased its holdings to 54.3% of the issued and outstanding shares of Micronet which were thereafter diluted on November 4 2013as a result of the exercise of certain options by Micronet officers. We currently own approximately 54.06% of the issued and outstanding shares of Micronet. 9 The unaudited pro forma financial information in the table below summarizes the combined results of our operations and those of Micronet for the periods shown as though the Acquisition occurred as of the beginning of fiscal year 2012. The pro forma financial information for the periods presented includes the business combination accounting effects of the Acquisition, including amortization charges from acquired intangible assets. The pro forma financial information as presented below is for informational purposes only, is subject to a number of estimates, assumptions and other uncertainties, and is not indicative of the results of operations that would have been achieved if the Acquisition and divestiture had taken place at January 1, 2012. The unaudited pro forma financial information is as follows: Nine months ended September 30, 2012 Total revenues $ Net income attributable to Micronet Enertec $ Basic earnings per share $ Diluted earnings per share $ C.Public Offering In the second quarter of 2013, the Company closed an underwritten public offering of 1,863,000 shares of Common Stock, and warrants to purchase 931,500 shares of Common Stock, at an offering price of $5.00 per share and $0.01 per warrant. The warrants have a per share exercise price of $6.25, are exercisable immediately, and expire on April 29, 2018. The gross proceeds to the Company, including the underwriter’s exercise of its over-allotment option, were $9,324 before deduction of issuance costs of $1,922 payable by the Company. The shares and warrants began trading on the NASDAQ Capital Market on April 24, 2013 under the symbols “MICT” and “MICTW,” respectively. D.Amertec Systems Pvt Ltd In May 2013, Amertec Systems Pvt Ltd (“Amertec”), an Indian company formed pursuant to a joint venture agreement between the Company’s wholly owned subsidiary, Enertec Electronics, and Amtek Defense Technologies Limited, received the Indian government authorities’ clearance and approval pursuant to the local Indian Foreign Direct Investment regulations for the consummation of a joint venture transaction. Amertec was formed for the purpose of developing and manufacturing advanced electronic systems, test systems, simulators and electronic systems for military defense and homeland applications based on Enertec Electronic’s licensed technology or other technologies as well as to market, distribute, promote, sell, warrant and further provide maintenance and after sales support services related to such products and systems. The Indian government approval enables the Company via Enertec Electronics to subscribe for 26% of the share capital of Amertec, as of July 2013. The allocation of the 26% is now in process and expected to be finalized shortly. NOTE 2 - BASIS OF PRESENTATION AND CONSOLIDATION Basis of Presentation The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the United States Securities and Exchange Commission (“SEC”). Accordingly, they do not contain all information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. The condensed consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all the adjustments necessary (consisting only of normal recurring accruals) to present the financial position of the Company as of September 30, 2013 and the results of operations and cash flows for the periods presented. The results of operations for the nine and three months ended September 30, 2013 are not necessarily indicative of the operating results for the full fiscal year or any future period. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The Company’s accounting policies are described in the Notes to Consolidated Financial Statements in its Annual Report on Form 10-K for the year ended December 31, 2012, and updated, as necessary, in this Quarterly Report on Form 10-Q (the “Report”). 10 Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from those estimates. Principles of consolidation The consolidated financial statements include the Company's and its subsidiaries financial statements.. Control is the power to govern the financial and operating policies of an entity so as to obtain benefits from its operating activities. In assessing control, legal and contractual rights, are taken into account. The consolidated financial statements of subsidiaries are included in the consolidated financial statements from the date that control is achieved until the date that control ceases. Intercompany transactions and balances are eliminated upon consolidation. Recent Accounting Pronouncements In march 2013, the FASB issued an accounting standard addressing whether consolidation guidance or foreign currency guidance applies to the release of the cumulative translation adjustment into net income when a parent sells all or a part of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or net assets that are a business (other than a sale of in substance real estate) within a foreign entity. The guidance also resolves the diversity in practice for the cumulative translation adjustment treatment in business combinations achieved in stages involving foreign entities. Under this standard, the entire amount of the cumulative translation adjustment associated with the foreign entity should be released into earning when there has been: (i) a sale of subsidiary or group of net assets within a foreign entity and the sale represents a complete or substantially complete liquidation of the foreign entity in which the subsidiary or the net assets had resided; (II) a loss of a controlling financial interest in an investment in a foreign entity; or (iii) a change in accounting method from applying the equity method to an investment in a foreign entity to consolidating the foreign entity. The standard is effective for fiscal years interim periods beginning after December 15, 2013, and will be applied prospectively. We plan to adopt the standard on its required effective date of January 1, 2014 and do not expect the adoption of the standard to have a material effect on our consolidated financial condition, results of operations or cash flows. NOTE 3 – FAIR VALUE MEASUREMENTS The accounting guidance establishes a valuation hierarchy for disclosure of the inputs to valuation used to measure fair value. This hierarchy prioritizes the inputs into three broad levels as follows: Level 1 – Observable inputs that reflect unadjusted quoted prices for identical assets or liabilities in active markets that the Company has the ability to access at the measurement date. Level 2 – Observable inputs such as quoted prices for similar instruments and quoted prices in markets that are not active, and inputs that are directly observable or can be corroborated by observable market data. The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts, such as treasury securities with pricing interpolated from recent trades of similar securities, or priced with models using highly observable inputs, such as commodity options priced using observable forward prices and volatilities. 11 Level 3 – Significant inputs to pricing that have little or no observability as of the reporting date. The types of assets and liabilities included in Level 3 are those with inputs requiring significant management judgment or estimation, such as the complex and subjective models and forecasts used to determine the fair value of financial instruments. Financial assets and liabilities measured at fair value as of September 30, 2013 and December 31, 2012, are summarized below: Fair value measurements using input type September 30, 2013 Level 1 Level 2 Level 3 Total Cash and cash equivalents $ $
